Citation Nr: 1001467	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to March 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between June 2004 and April 2006.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the TDIU claim on appeal and 
decided below.  Notably, the specific criteria for 
entitlement to TDIU was contained in an October 2005 letter 
provided to the Veteran prior to the initial rating decision 
on this matter in February 2006.  The RO has provided 
adequate notice of how effective dates are assigned.  The 
claim was subsequently readjudicated most recently in a June 
2008 supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 The Veteran was last examined by VA for compensation 
purposes in April 2008, when the examiners specifically 
addressed the question of employability.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  
 
II.  Analysis

The Veteran is seeking a TDIU rating on the basis that as a 
result of impairment caused by the symptoms of his service-
connected disabilities, he is unable to follow a 
substantially gainful occupation.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (2009).  Factors to be considered are the 
Veteran's education, employment history and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is in effect for the following 
disabilities: 
(1)  psoriasis, currently evaluated as 60 percent 
disabling;  
(2)  degenerative disc disease lumbar spine status post 
laminectomy L4-5, evaluated as 10 percent disabling 
prior to September 30, 2005, and currently evaluated as 
20 percent disabling; 
(3)  degenerative disc disease cervical spine, currently 
evaluated as 10 percent disabling;
(4)  tinnitus, currently evaluated as 10 percent 
disabling;
(5)  degenerative joint disease of the right 
acromioclavicular joint, currently evaluated as 10 
percent disabling;
(6)  chronic right maxillary sinusitis, currently 
evaluated as 10 percent disabling;
(7)  postoperative right thumb extensor tendon 
laceration repair, currently evaluated as zero percent 
disabling;
(8)  residuals, postoperative closed reduction and 
internal fixation of left first metacarpal fracture, 
currently evaluated as zero percent disabling;
(9)  patellofemoral syndrome, right knee, currently 
evaluated as zero percent disabling;
(10)  degenerative joint disease left great toe, 
currently evaluated as zero percent disabling;
(11) residuals, fracture right 8th, 9th and 10th ribs, 
currently evaluated as zero percent disabling;
(12) hearing loss, bilateral, currently evaluated as 
zero percent disabling;
(13)  deviated nasal septum, currently evaluated as zero 
percent disabling;
(14)  hemorrhoids, currently evaluated as zero percent 
disabling; and
(15)  basal cell carcinoma, left shoulder, currently 
evaluated as zero percent disabling.

After combining these ratings under  38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold requirement 
(of a combined disability rating of 70 percent or more) to be 
considered for a TDIU rating for the period since submitting 
his claim.  38 C.F.R. § 4.16(a), (b).  Therefore, the 
remaining question is whether the service-connected 
disabilities, in and of themselves, precluded the Veteran 
from securing or following a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  
 
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted above, marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21- 
1, Part VI, para. 7.09(a)(7) defines that term as "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Further, 
marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 
Vet. App. 342, 356 (2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough for a 
grant of a TDIU.  In itself, a disability rating is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  But the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Id.  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In the Veteran's application for increased compensation based 
on unemployability submitted in September 2005, he indicated 
that he was not able to work since 2004 due to symptoms 
associated with his service-connected disabilities of his 
skin (psoriasis), back, arm, and foot.  On the application 
form the Veteran reported that he completed two years of 
college education.  He reported that he last worked full-time 
in 2004, when his occupation was associated with his service 
in the Air Force. He reported that he became too disabled to 
work in 2004.  He indicated that after he became too disabled 
to work he had tried to obtain employment in 2005 as a 
machine operator and produce stocker.

As reflected in his April 2006 notice of disagreement and 
August 2006 substantive appeal, the Veteran maintains that he 
is unable to work because of difficulty walking, standing, or 
sitting, due to his back, neck, knee (right) and "feet" 
(presumably symptoms associated with the service-connected 
degenerative joint disease left great toe) disabilities; that 
due to his psoriasis he cannot work in food service and has 
difficulties wearing clothes.  

The Board has reviewed and considered all of the competent 
medical evidence on file, which includes the reports of 
service treatment records, VA and private treatment records, 
and reports of VA examinations.  A summary of the important 
findings and/or opinions material to the claim are discussed 
below.

Social Security Administration documents associated with a 
claim made in May 2006 for disability benefits from that 
agency show that the Veteran reported that he was not 
working, and that he stopped working in April 2004.  He 
stated that he stopped working when he retired from the 
military, and he did not seek employment due to his disabling 
conditions causing pain and aggravation and anxiety.  He 
reported that he had been a missile systems analyst for the 
military from March 1980 until the end of March 2004, working 
eight hours per day, five days per week.

Private treatment records in 2007 show treatment leading up 
to August 2007 for several orthopedic conditions, which may 
be generally summarized by the findings of the following 
reports.   In a June 2007 statement, a physical therapist 
assessed that the Veteran exhibited a significant loss of 
mobility and tenderness in virtually all of his cervical, 
thoracic and lumbar facets, especially at C4-7, T3-4, and L4-
5; and had exhibited signs of discogenic pain at T3-4 and L4-
5.  He also had trouble adequately moving his shoulders to do 
some exercises.  At that time she opined that the Veteran 
needed to be able to exercise in a swimming pool "to try to 
get his body moving."  She recommended that the Veteran 
start exercises in a swimming pool.
 
As reflected in an August 2007 private treatment report, the 
record shows treatment for the Veteran's complaints of neck 
pain, pain and burning between the shoulder blades and under 
the left scapula; paresthesias radiating down the left arm to 
the little finger; and low back pain; episodes of numbness in 
the anterior thighs, persistent numbness in the right big 
toe; and the Veteran's complaints of having a very limited 
ability to work with his arms in front of him, or to sit or 
stand very long, or to walk.  The Veteran reported that his 
scapular pain was his biggest concern.

At the time of the August 2007 treatment visit, the treating 
physician, John J. McCloskey, M.D., provided examination 
findings, including that the Veteran was healthy appearing, 
up and about, and he walked without an appliance.  The 
Tinel's sign was positive at the left elbow; and there was 
some weakness of the finger intrinsics on the left and some 
atrophy of the first dorsal interosseous on the left.  

The August 2007 treatment report contains an impression of 
(1) suspected symptomatic cervical spondylosis and stenosis 
without radiculopathy or claudication; (2) chronic 
postoperative low back pain; (3) minimally symptomatic left 
ulnar neuritis at the elbow; (4) mild thoracic disc 
herniations; and psoriasis.  Dr. McCloskey commented that 
there were identifiable problems in the cervical, thoracic 
and lumbar spine, but nothing for which he would recommend 
surgery.  Dr. McCloskey concurred with a physical therapist 
recommendation that the Veteran should participate in pool 
therapy.  

In an October 2007 memorandum for record written by a Family 
Nurse Practitioner, ARNP-C (Advanced Registered Nurse 
Practitioner-Certified) serving in the U.S. Air Force, he 
stated that he had reviewed the Veteran's medical record and 
examined the Veteran.  The nurse practitioner opined that the 
Veteran's chronic low back pain and neck pain were currently 
preventing the Veteran from being gainfully employed; and 
that the Veteran was unable to stand for extended periods of 
time over 15 to 30 minutes and had lost functionality of his 
left arm due to pain and nerve damage which had subsequently 
caused a weakness in his left arm; and this limited the 
activities he was able to accomplish.  

The nurse practitioner noted that the Veteran was diagnosed 
with cervical spondylosis and stenosis, chronic postoperative 
low back pain, symptomatic left ulnar neuritis, and mild 
thoracic disc herniations.  He opined that it was more likely 
than not that these conditions prevented the Veteran from 
obtaining or maintaining gainful employment. 

The Veteran underwent VA examinations of his service-
connected disabilities in April 2008 VA.  The reports of the 
April 2008 VA examinations contain findings and opinions 
reflecting the impairment caused by service-connected 
disabilities, and their impact on the Veteran's ability to 
secure or follow a substantially gainful occupation.  These 
reports reflect the following with respect to the Veteran's 
service-connected disabilities.

The Veteran's service-connected psoriasis is manifested by a 
few scattered small psoriatic areas.  At the time of the 
April 2008 VA examination, there were very small areas -one 
to two square centimeters in size each-of erythematous scaly 
patches: one on the dorsum of the left wrist, one on the 
right wrist, one in the lumbar area, one on the right lower 
leg, and one on the left lower leg.  There was no 
inflammation, edema, or keloid formation.  The assessment was 
psoriasis, currently involving zero percent of the exposed 
body service and less than one percent of the total body 
surface area.

The Veteran's service-connected basal cell carcinoma, left 
shoulder, was manifested by no evidence of recurrence of skin 
cancer.  The Veteran did have scattered actinic changes, and 
there was a slightly hypopigmented area of one by one 
centimeter, on the left upper shoulder.  There was no loss of 
function or limitation of the affected part.  The assessment 
was status post basal cell carcinoma removal left shoulder 
without evidence of recurrence and without any functional 
limitation in regards to the scar. 

As reflected by the April 2008 VA examination of the 
thoracolumbar spine, the Veteran's degenerative disc disease 
lumbar spine status post laminectomy L4-5 is manifested by no 
heat, swelling, or erythema; with range of motion of: zero to 
50 degrees of forward flexion; zero to 30 degrees of left and 
right lateral flexion; and zero to 40 degrees of left and 
right lateral rotation; with pain noted with all motion.  
There was no muscle spasms or CVA (costovertebral angle) 
tenderness.  The assessment was degenerative disc disease 
lumbar spine without objective findings of radiculopathy.

As reflected by the April 2008 VA examination of the cervical 
spine, the Veteran's degenerative disc disease cervical spine 
is manifested by no heat, swelling, or erythema noted; with 
range of motion of 40 degrees of forward flexion and 30 
degrees of extension; 30 degrees of left and right lateral 
flexion; and 40 degrees of left and right lateral rotation.  
There was pain with lateral rotation, left worse than right.  
There was no additional limitation of motion noted.  The 
assessment was degenerative disc disease cervical spine 
without objective findings of radiculopathy.

As reflected by the April 2008 VA examination of the right 
shoulder, the Veteran's degenerative joint disease of the 
right acromioclavicular joint is manifested by no heat, 
swelling, or erythema noted and very mild pain to generalized 
palpation; with range of motion of: zero to 100 degrees of 
forward flexion; zero to 105 degrees of abduction; 60 degrees 
of internal rotation and 50 degrees of external rotation.  
There is pain with all motion to the right shoulder, with no 
additional limitation of motion noted.  Testing for Hawkins 
sign and drop sign for complete rotator cuff tear were both 
negative.  X-ray examination performed in January 2006 showed 
a very mild acromioclavicular joint arthropathy.  The 
assessment was degenerative joint disease AC joint.

As reflected by the April 2008 VA examination of the right 
knee, the Veteran's patellofemoral syndrome, right knee, is 
manifested by no heat, swelling, or erythema noted; with 
range of motion of: zero degrees of extension; zero to 140 
degrees of flexion.  Anterior and posterior drawer sign, and 
McMurray sign were all negative.  Popliteal space was clear.  
Medial and lateral joint lines were non-painful to palpation, 
and there was no pain with motion, or additional limitation 
of motion on repetition.  There was no evidence of ligamental 
laxity.  The assessment was patellofemoral syndrome right 
knee.

On examination of the right hand, the Veteran's postoperative 
right thumb extensor tendon laceration repair is manifested 
by no heat, swelling, or erythema.  There was no obvious scar 
of the right thumb.  The veteran was able to flex all digits 
to the right thumb without difficulty; and to flex all digits 
to the primary and secondary crease without difficulty.  The 
Veteran had flexion at the metacarpal interphalangeal joints 
of zero to 110 degrees; and zero to 80 degrees of flexion at 
the distal interphalangeal joints.  The veteran was able to 
make a good fist and his grip strength was normal.  The 
assessment was status post right thumb extensor tendon repair 
without significant residuals.

The left hand showed similar findings, except there was very 
mild pain with motion of the thumb; and pinch strength 
appeared to be equal bilaterally and within normal limits.  
The assessment was status post fracture left first metacarpal 
without significant residuals.

The left foot showed no significant hallux valgus.  There was 
very mild pain to the first metatarsal phalangeal joint.  
Otherwise there was no pain with manipulation.  There was no 
pain to the plantar arch of the calcaneal area, and no 
evidence of pes planus or pes cavus.  There was no unusual 
wear on any shoe or evidence of orthotic devices.  The 
assessment was degenerative joint disease left great toe.

The April 2008 VA examination report also contains 
assessments of (1) status post right rib fractures, 8th, 9th 
and 10th ribs, without significant residuals; (2) external 
hemorrhoidal tags without evidence of thrombosis; and (3) 
arthritis; mere speculation whether this is osteoarthritic or 
psoriatic; no objective findings and no joint erosions noted 
on radiographs. 

At the conclusion of the April 2008 VA examination the 
examiner addressed the question of unemployability.  The 
examiner opined that the Veteran was independent in his 
activities of daily living; noting the Veteran was able to 
feed, groom, and clothe himself without difficulty; and he 
was able to independently attend to bladder and bowel needs.  
The examiner noted that there had been no prescribed bed rest 
or period of incapacitation in the previous 12 months for any 
of the subject disabilities, and he was able to drive.  The 
examiner concluded with an opinion that the Veteran would 
have problems pursuing "any type of physical labor; however, 
he should be able to perform sedentary employment without 
difficulty." 

The report of an April 2008 VA audiology examination shows 
that the right ear had moderate conductive loss at 250 Hz, 
mild SN (sensorineural) loss from 500 to 2000 Hz, sloping to 
severe to profound SN loss with excellent word identification 
skills.  The left ear had hearing within normal limits 
through 1000 Hz, mild SN loss at 1500 Hz, moderately severe 
to severe SN loss from 2000 to 6000 Hz, and moderate loss at 
8000 Hz; word identification skills were good.  

The report contains a diagnosis of mild to severe SN high 
frequency loss in the left ear and mild sloping to profound 
SN high frequency loss in the right ear, with subjective 
constant high pitched tinnitus.  The examiner opined that the 
current hearing loss and subjective tinnitus should not 
affect the Veteran's ability for employability.

During an April 2008 VA ear, nose, and throat examination, 
the Veteran reported that he did not feel that his nasal 
problems affect his occupational functioning.  He indicated 
that his service-connected chronic right maxillary sinusitis 
resulted in sinus headaches when he had flare-ups.  On 
examination, the examiner made no significant abnormal 
findings that would implicate any significant impact on the 
Veteran's employability.

Notably, the Veteran has not made any claim, and review of 
the medical evidence has not shown, that one or more of the 
following service-connected disabilities has resulted in any 
significant impairment, or impact on his employability: 
tinnitus; chronic right maxillary sinusitis; postoperative 
right thumb extensor tendon laceration repair; residuals, 
postoperative closed reduction and internal fixation of left 
first metacarpal fracture; residuals, fracture right 8th, 9th 
and 10th ribs; hearing loss, bilateral; deviated nasal 
septum; hemorrhoids; or basal cell carcinoma, left shoulder.

Furthermore, the Board finds on consideration of the totality 
of the evidence on file, that the Veteran's service-connected 
disabilities on which he does base his claim for TDIU have 
not been shown to result in an inability to work.  Basically, 
the competent evidence on file does not show that the 
Veteran's condition due to his service-connected disabilities 
is of a level of severity suggestive of impairment resulting 
in "sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  

The service-connected disabilities were all evaluated by the 
RO in recent rating decisions between January 2005 and 
January 2009.  The evaluations assigned or continued in those 
decisions signify varying levels of impairment and impact on 
the ability to work.  The Veteran did not perfect an appeal 
as to any of these RO determinations.  In fact, in August 
2005, he withdrew appeals of claims for higher ratings 
addressed in a July 2005 statement of the case, for the 
service-connected cervical spine, lumbar spine, right knee, 
bilateral hearing loss, and psoriasis disabilities.  He has 
not later raised a claim that an increased disability rating 
is warranted for any disability.  Nor on review does the 
evidence on file show this, or show that any of these 
disabilities impact the Veteran's ability to work so 
significantly as to warrant a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  

Moreover, to the extent that there are other non-service-
connected disorders, to include his diagnosed ulnar neuritis 
of the left elbow, and thoracic disc herniations, none of the 
effects of these conditions may be considered in determining 
whether a grant may be made in this claim on appeal.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.  

Notably, the only opinion that supports the Veteran's claim, 
the October 2007 statement by the Family Nurse Practitioner, 
is based in part on the impact of the non-service-connected 
disabilities of ulnar neuritis of the left elbow, and 
thoracic disc herniations.  Even assuming these conditions 
were service-connected, however, on review of the totality of 
the record, the preponderance of the evidence is against the 
Veteran's claim.

In sum, the evidence does not show that the Veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. 
§ 4.16(b), the evidence does not show-even when considering 
the limitations and exacerbations due to the Veteran's 
service-connected disabilities-that some factor exists that 
takes this Veteran's case outside the realm of the usual so 
as to render impracticable his schedular ratings.

On this point, the schedular rating criteria are not 
inadequate to rate the Veteran's service-connected 
disabilities, as each is rated below the maximum allowable 
under the relevant diagnostic codes.  See 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5242, 5201, 5228, 5260, 5280, 5297, 
6100, 6260, 6502, 6513, 7336, 7816, 7818.  While the evidence 
may show that the service-connected skin, cervical spine, 
lumbar spine, right shoulder, right thumb, right knee, and 
left great toe disabilities in combination may limit the 
Veteran to sedentary employment, this is insufficient by 
itself to show that service-connected disability precludes 
sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, supra.  The preponderance of the evidence is 
against the claim that the Veteran is currently precluded 
from engaging in substantial gainful employment by reason of 
his service-connected disabilities.  A TDIU is limited to 
consideration of service-connected disabilities.  For the 
reasons set forth above, the Veteran's service-connected 
disabilities simply have not been shown to result in total 
disability.  Entitlement to TDIU is thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


